728 N.W.2d 410 (2007)
SHERMAN TOWNSHIP, Plaintiff-Appellee,
v.
Joseph A. LEEMREIS and Lori M. Leemreis, Defendants-Appellants.
Docket No. 133413. COA No. 276585.
Supreme Court of Michigan.
March 23, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 9, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay of proceedings is DENIED.